Per curiam.
The State Bar filed a Notice of Discipline against Respondent James E. Thompson alleging violations of Standards 65 (commingling client’s funds with lawyer’s own funds and failure to account for trust property held in a fiduciary capacity) and 68 (failure to respond to disciplinary authorities) of Bar Rule 4-102 (d). Although Thompson acknowledged service of the Notice of Investigation regarding his *772attorney trust account, he failed to file an answer. Subsequently, after efforts to personally serve Thompson with the Notice of Discipline proved unsuccessful, the State Bar served Thompson by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii). Thompson failed to reject the Notice of Discipline within 30 days as provided by Bar Rule 4-208.3 (a) and thus is in default pursuant to Bar Rule 4-208.1 (b) and subject to discipline by this Court. The State Bar has recommended disbarment as the appropriate sanction for Thompson’s vio-. lations of Standards 65 and 68.
Decided September 11, 2000.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Thompson, who maintains an attorney trust account with NationsBank of Atlanta, Georgia, wrote six checks drawn on this account in amounts for which he had insufficient funds in the account. Further, he commingled his client’s funds with his own and withdrew money, not constituting earned attorney fees, from his attorney trust account for his personal use. The State Bar noted as aggravating factors in support of its recommendation of disbarment Thompson’s prior disciplinary history, including interim suspensions on August 11, .1998 and January 28, 1999 and a disciplinary suspension on October 26, 1998, and his substantial experience in the practice of law.
We conclude that disbarment is warranted as a result of Thompson’s violations of Standards 65 and 68 of Bar Rule 4-102 (d). Accordingly, Thompson is hereby disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.